Citation Nr: 1227216	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-39 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, bipolar affective, anxiety disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1967 to September 1969 and in the Navy from August 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 RO decision, which denied a claim for service connection for PTSD.

In July 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A transcript of that proceeding has been associated with the claims folder.

Additionally, the Board notes that the Veteran submitted a claim for entitlement to a pension in April 2006.  It does not appear that this claim has ever been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This case was previously before the Board in September 2010 when it was remanded for further development.  

The Veteran originally filed a claim of entitlement to service connection for PTSD.  The medical evidence of record indicates that the Veteran has been diagnosed with schizophrenia, bipolar affective, anxiety disorder, and depressive disorder as well as PTSD.  Although not claimed by the Veteran, the Board has recharacterized the issue on appeal as indicated above to include PTSD, schizophrenia, bipolar affective, anxiety disorder, and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.

In the September 2010 remand, the Board noted that the Veteran asserted in a May 2006 statement that he saw dead bodies in the streets and monks burning themselves to death while serving in Vietnam.  He asserted that he was pursued by Viet Cong.  He also related an incident in which the soldier in the bed next to him at a hospital in service bled to death.  In the prior remand, the Board noted that the Veteran alleged at the July 2010 hearing that he began experiencing nightmares while on active duty in Vietnam.  He asserted that, while in Vietnam, he witnessed civilian executions by United States soldiers and that he was a passenger in a truck which drove over a young girl on a scooter.  The Veteran was noted to report that he was put on guard duty at night and was issued weapons with no ammunition.  He asserted that he went on 2 convoys where gunfire could be heard in woods on either side of the road.  Again, he had weapons with no ammunition.  The Veteran reported that, during his second period of active duty, he had nightmares and anger issues.  He claims to have been hospitalized at this time for psychiatric or behavioral issues.  

The Board further noted that in an undated Memorandum, the Atlanta RO issued a Formal Finding of a Lack of Information Required to Corroborate Stressor(s) Associated with a Claim for Service Connection for PTSD.  

The Board indicated in the September 2010 remand that a review of the Veteran's service treatment records reveals that the Veteran was diagnosed with schizophrenic reaction in a September 1970 service treatment record.  The Board noted that in a separate September 1970 service treatment record, the Veteran was noted as feeling extreme hostility.  The Veteran reported a ticklish feeling in the joints of his arms and hands and muscles, along with a desire to harm, if not kill, some living being (animal or human).  The Board reported that in another September 1970 service treatment record, the Veteran complained of anxiety related to a previous feeling upon which he attacked his wife.  In an undated service treatment record, the Veteran underwent a psychiatric evaluation, at which he was noted as fine at some times and almost belligerent at others.  It was also noted in September 1970 that the Veteran was admitted to a psychiatric hospital.  The Veteran was discharged less than 3 months after his entry into his second period of active duty service.  

In the September 2010 remand the Board noted that with regard to a current disability, that the medical evidence of record reflects that the Veteran attends a PTSD support group and had been diagnosed with PTSD.  Specifically, the Board identified that in a May 2004 VA treatment record, the Veteran complained of nightmares and night terrors, depression, and the tendency to isolate.  The Veteran was also noted to report an incident in which he was beaten by inmates at the prison where he was a school teacher.  The Veteran was noted to claim that he was set up by his supervisors.  He reported rare flashbacks from Vietnam.  The Veteran related that he was diagnosed with PTSD two years prior by a Dr. B., a private psychiatrist, and a Dr. M, a psychologist.  The Veteran was diagnosed with PTSD from combat and the altercation at the prison. 

In the September 2010 remand the Board, discussing and citing the amended PTSD regulations, found that the May 2004 opinion was insufficient because it was not rendered by a VA psychologist or psychiatrist or a psychologist or psychiatrist under contract with VA and remanded the claim for the Veteran to be afforded a VA medical examination performed by a VA psychologist or psychiatrist or a psychologist or psychiatrist under contract with VA.  

In addition, the Board ordered that additional treatment records, including the records regarding an application for Social Security Administration benefits be obtained and associated with the claims file.  

Numerous VA treatment records reveal consistent diagnoses of PTSD and depression.  However, A VA treatment note, dated in March 2008 reveals a diagnosis of anxiety disorder.  The Board notes that a VA treatment note, dated in March 2009 reveals a diagnosis of schizophrenia and bipolar affective.

The Board notes that an April 2003 private psychiatric evaluation reveals that the Veteran has been diagnosed with PTSD.  The psychiatrist rendered the opinion that the Veteran's "psychiatric illness does appear to be work related as there is no prior history of psychiatric problems or other trauma that would explain his diagnosis."

A private psychologist, after psychological evaluation in February and March 2004, diagnosed the Veteran with PTSD secondary to job related trauma, pain disorder associated with both psychological features and medical condition, and dysthymia, late onset, mild. 

Pursuant to the Board's remand, in December 2010 the Veteran was afforded a VA medical examination.  The examination report indicates:

Veteran's C-file was unavailable at the time for patient examination.  In order to expedite the processing of this disabled Veteran's claim, this examination has been released to the VARO with the understanding that an addendum will be provided by Email upon the arrival of this patient's C-file for review.

After examination the Veteran was diagnosed with PTSD and the examiner rendered the opinion that the Veteran's PTSD was due to or a result of or is directly related to combat and fear of hostile military and terroristic activities.  The examiner provided the rationale that the Veteran was asymptomatic prior to the military and that his PTSD is directly related to combat, combat related observations, reported actual situations of fear for his own life from MPs, and fear of hostile military and terroristic activities.  

The Board notes that the examiner reported that the Veteran's Administration records were reviewed and "other" records were reviewed.  However, the examiner also reported that private treatment records and service treatment records were not reviewed.

Review of the claims file reveals that the examiner was sent an e-mail in March 2011 stating:

I have a c-file for a Veteran that you completed a C&P PTSD exam on, however, the exam report states that the c-file was NOT reviewed at the time of the examination but an addendum email would be provided.  Please reply and let me know if you need the c-file returned for review or was the c-file reviewed at a later time and an addendum just needs to be input."

A handwritten note at the bottom of the page added by the Veteran's Service Representative who sent the e-mail to the examiner states:

C-file was review.
Exam results stated that the "Veteran Administration" records were [reviewed] on the last page.

However, the Board notes that there is no response from the examiner regarding whether the complete claims file, including the private treatment records and service treatment records contained therein, were reviewed in the preparation of the opinion rendered.  

A subsequent, Deferred Rating Decision, dated in December 2011, indicates that the claims file must be returned to the examiner who conducted the December 2010 VA examination for review.  

A Compensation and Pension Exam Inquiry dated in January 2012 requested that the claims file be returned to the examiner who performed the December 2010 examination for consideration of the claims file and preparation of another opinion.  However, there is no indication in the claims file of any response to this inquiry.

As is unclear whether the examiner reviewed the claims file in the preparation of the opinion rendered, the Board finds that the opinion is inadequate.  See 38 C.F.R. §§ 4.1, 4.2 (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, there has not been substantial compliance with the Board's September 2010 remand.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998).  Thus the Board has no discretion and the claim must be remanded for the Veteran to be afforded another VA medical examination.

The VA medical examination report, dated in December 2010, indicates that the Veteran received psychiatric treatment for depression at Central State Hospital in Georgia in 1990.  Review of the claims file does not reveal that these records have been obtained.  As such, on remand, after obtaining adequate authorization, attempts must be made to obtain records of the Veteran's treatment at Central State Hospital in Georgia.  See 38 C.F.R. § 3.159 (2011).

Subsequent to the Board's September 2010 remand, additional development was accomplished, including obtaining additional VA treatment records and affording the Veteran an examination.  Review of the claims file does not reveal that a Supplemental Statement of the Case (SSOC) was issued pursuant to the Board's remand instructions.  The Board notes that "[t]he agency of original jurisdiction will issue a Supplemental Statement of the Case if, pursuant to a remand by the Board, it develops the evidence or cures a procedural defect."  38 C.F.R. § 19.31(c) (2011).  As the Board ordered in September 2010 that the Veteran be issued a SSOC and as the regulations indicate that the Veteran must be issued a SSOC, on remand, the Veteran must be issued a SSOC taking into account the additional evidence associated with the claims file.

Since the claims file is being returned it should be updated to include VA treatment records compiled since June 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since June 2012.

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Central State Hospital in Georgia.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder found to be present is related to or had its onset during service, and particularly, to his in service treatment for schizophrenic reaction.  

If the Veteran is diagnosed with PTSD, the examiner should specifically state whether it is at least as likely as not that any diagnosed PTSD is related to the Veteran's military service, including any fear of hostile military or terrorist activity.  In rendering this opinion, the examiner should comment on whether the claimed stressor(s) is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.

The entire claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  Furthermore, a complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere conjecture, this should be commented upon in the report.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

